Case 19-31895   Doc 51   Filed 11/25/20 Entered 11/25/20 11:55:28   Desc Main
                           Document     Page 1 of 5
Case 19-31895   Doc 51   Filed 11/25/20 Entered 11/25/20 11:55:28   Desc Main
                           Document     Page 2 of 5
Case 19-31895   Doc 51   Filed 11/25/20 Entered 11/25/20 11:55:28   Desc Main
                           Document     Page 3 of 5
Case 19-31895   Doc 51   Filed 11/25/20 Entered 11/25/20 11:55:28   Desc Main
                           Document     Page 4 of 5
Case 19-31895   Doc 51   Filed 11/25/20 Entered 11/25/20 11:55:28   Desc Main
                           Document     Page 5 of 5
